DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 5-6, 8, and 10 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art does not disclose nor fairly suggest a UV/03/H202 advanced oxidation reactor, the ultraviolet reactor comprises an ultraviolet reactor cavity and the ultraviolet lamps, each of the ultraviolet lamps consists of a plurality of ultraviolet lamp tubes which are installed at an angle of 15°-300, and a distance between the ultraviolet lamp tubes is a reciprocal of a difference between a light transmittance of pure water2Customer No.: 157062Docket No.: JCGL098545-PCT Application No.: 16/975,142and a light transmittance of a water sample; a length-width-height ratio of the ultraviolet reactor cavity is 3:2:1, 450 baffle plates are arranged at inner corners of the ultraviolet reactor cavity, and the baffle plates arranged at the opposite corners of the cavity are parallel to the ultraviolet lamp tubes; and the partition plates used for fixing the ultraviolet lamp tubes are arranged in the cavity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774